THE THIRTEENTH COURT OF APPEALS

                                   13-15-00465-CV


                      Sally Valadez a/k/a Sally Valadez Glenn
                                         v.
        Kelsey-Seybold Medical Group, PLLC and Jennifer H. Breazeale, M.D.


                                  On Appeal from the
                  284th District Court of Montgomery County, Texas
                          Trial Cause No. 13-05-05499-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

November 24, 2015